Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of claims 1-6 in the reply filed on August 5, 2022 is acknowledged. However the traversal is not persuasive, since applicant has not given any reason for the traversal. The requirement is still deemed proper and is therefore made FINAL.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/019459 A1 in view of KR 100902495 B1. WO 2016/019459 A1 discloses a method for producing biological-rich agricultural water from seawater (see Paragraph [0001]), and teaches in Paragraph [0045] that the microorganisms in the seawater may be beneficial to plants and/or to soil. WO 2016/019459 A1 discloses in Paragraph [0046] that the process involves obtaining seawater that contains native biologics, subjecting the seawater to desalination while retaining the native biologics therein to generate a biologic-rich desalinated water, and using the biologic-rich desalinated water as agricultural water. The difference between the mineral supplement disclosed by WO 2016/019459 A1, and that recited in applicant’s claims, is that WO 2016/019459 A1 does not disclose that the microbes in the treated water are alive but in a dormant state. KR 100902495 B1 discloses pre-treatment of deep sea water by reverse osmosis (see page 1 of the English translation), and teaches on page 3 of the English translation that deep sea water contains viable microorganisms. It would be obvious from KR 100902495 B1 to employ deep sea water as the seawater in the process of WO 2016/019459 A1. One of ordinary skill in the art would be motivated to do so, since WO 2016/019459 A1 suggests in Paragraph [0046] that the seawater to be treated may be any seawater that contains native biologics, and in Paragraph [0049] that the seawater may be obtained from any suitable seawater source. One would appreciate from such disclosures of WO 2016/019459 A1 that the deep seawater disclosed in KR 100902495 B1 would be suitable as the seawater source in the process of WO 2016/019459 A1. It would be expected that the deep seawater of KR 100902495 B1 would include microbes that are alive but dormant, since the reference discloses on page 3 of the English translation that the microorganisms in the deep seawater would be viable, and applicant’s specification suggests in Paragraph [0041] that there is insufficient sunlight to keep microbes in a live, active state at deeper harvesting depths, so that the microbes would be in the dormant state. Regarding claim 3, KR 100902495 B1 discloses in the paragraph bridging pages 5 and 6 of the English translation that the seawater is filtered. Regarding claim 4, it would be expected that the deep seawater of KR 100902495 B1 would have a higher concentration of microbes that are alive but in a dormant state than in naturally existing seawater, since applicant’s specification would suggest the same in Paragraphs [0040] and [0041]. Regarding claim 6, it is clear that the biologic-rich water of WO 2016/019459 A1 is in a liquid state.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/019459 A1 in view of KR 100902495 B1 as applied to claim 1 above, and further in view of Cox (US 3,856,500). It would be further obvious from Cox to provide the composition of WO 2016/019459 A1 as a powder. One of ordinary skill in the art would be motivated to do so, since Cox suggests at col. 1,  lines 17-20 that fertilizers can be in the liquid state or solid state, such as powders or granules.
WO 2013/058638 A1 is made of record for disclosing the use of marine microorganisms in rehabilitating soil.
The other references are made of record for disclosing various methods for treating deep seawater.                                                               


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736